        Case 1:19-cr-00874-GBD Document 4 Filed 01/02/20 Page 1 of 31



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                             X


UNITED STATES OF AMERICA

            -v. -
                                                     SEALED INDICTMENT
 KENNETH CIAPALA and
 BLACKLIGHT, S.A.                                    Sl 19 Cr.   "t,/)y
                        Defendants.

                                             X



                                   COUNT ONE
                    (Conspiracy to Commit Securities Fraud)

       The Grand Jury charges:

                        Relevant Persons and Entities

       1.   At all times relevant to this Indictment, BLACKLIGHT

S.A.   ("BLACKLIGHT"), the defendant, was a Swiss corporation

based in Geneva, Switzerland that purported to offer asset

management and trustee services to its clients.           BLACKLIGHT is

owned and controlled by KENNETH CIAPALA, the defendant, and one

other co-founder and co-principal.         Throughout its corporate

existence, as set forth herein, BLACKLIGHT, through CIAPALA and

others, executed stock manipulation schemes relating to the

publicly traded shares of multiple companies and facilitated the

laundering of proceeds from those schemes.          Among other things,

BLACKLIGHT set up various nominee entities to help its clients

conceal their ownership of public company shares, and evade SEC
          Case 1:19-cr-00874-GBD Document 4 Filed 01/02/20 Page 2 of 31



    reporting requirements, and opened bank accounts and brokerage

    accounts on behalf of those nominee entities.        BLACKLIGHT

    executed trades in accounts held by various nominee entities in

    furtherance of various stock manipulation schemes and received

    fees and commissions in exchange for its services in advancing

    those schemes.

         2.   At all times relevant to this Indictment, KENNETH

    CIAPALA, the defendant, a citizen·of the United Kingdom and of

    Switzerland, was a founder and co-principal of BLACKLIGHT S.A.,

    the defendant.

         3.   At all times relevant to this Indictment, a co-

.   conspirator not named as a defendant herein ("CC-1"), was a
'
    United States citizen and resided in the United States.

         4.   At all times relevant to this Indictment, a co-

    conspirator not named as a defendant herein ("CC-2"), was a

    United States citizen and, at certain times relevant to this

    Indictment, resided outside of the United States.

         5.   At all times relevant to this Indictment, a co-

    conspirator not named as a defendant herein ("CC-3"), a Danish

;
    citizen, resided in Europe and, at certain times relevant to
l
    this Indictment, was employed by a Cayman Islands-based

    financial services firm.

         6.   At certain times relevant to this Indictment, Company-

    1 was a publicly traded company based in Pennsylvania that

                                        2
              Case 1:19-cr-00874-GBD Document 4 Filed 01/02/20 Page 3 of 31

I I

I   '
        purported to develop mobile technology connecting healthcare

        providers and consumers to medical transport companies.          Shares

        of Company-1 traded on the over-the-counter ("OTC") market in

        the United States.

             7.    At all times relevant to this Indictment, Company-2

        was a publicly traded company based in Manhattan, New York that

        purported to develop treatments for insomnia.        Shares of

        Company-2 traded on the OTC market in the United States.

             8.    At all times relevant to this Indictment, Company-3

        was a privately held company based in California that purported

        to develop water-based cannabidiol ("CBD") products.

             9.    At all times relevant to this Indictment, Company-4

        was a publicly traded company based in London that purported to

        engage in gold exploration.     Shares of Company-4 traded on the

        OTC market.

             10.   At all times relevant to this Indictment, Company-5

        was a publicly traded company that was incorporated in Nevada

        and based in California.     Company-5 previously purported to rent

        hybrid electric and low emission vehicles.        As of in or about

        October 2019, Company-5 purported to be engaged in plans to sell

        bottled CED-infused water and energy drinks.        Shares of Company-

        5 traded on the OTC market.

                                The Scheme to Defraud




                                            3
      Case 1:19-cr-00874-GBD Document 4 Filed 01/02/20 Page 4 of 31



    11.    From at least in or about 2013, up to and including at

least in or about July 2019, KENNETH CIAPALA and BLACKLIGHT

S.A., the defendants, and others known and unknown, conspired to

defraud the investing public by orchestrating and facilitating

multiple stock manipulation schemes, commonly referred to as

"pump and dump" schemes.

     12.   In executing these pump and dump schemes, KENNETH

CIAPALA and BLACKLIGHT S.A., the defendants, and their co-

conspirators generally utilized the following steps:          (1) they

secretly amassed beneficial ownership of all, or substantially

all, of the stock of certain publicly traded companies;         (2) they

then manipulated the price and demand for the stocks of those

companies, including through the release of materially false

information to the investing public, causing the stock prices to

become artificially inflated; and (3) the defendants sold out of

their secretly-amassed positions at these inflated values at the

expense of the investing public.

     13.   The vast majority of the securities that KENNETH

CIAPALA and BLACKLIGHT S.A., the defendants, and others known

and unknown, conspired to manipulate were "penny" or "microcap"

stocks that traded in the United States on the OTC market.

These securities were issued by small companies, were thinly

traded, and typically traded at less than $1 per share.          Thus,

these securities were particularly susceptible to manipulation.

                                   4
      Case 1:19-cr-00874-GBD Document 4 Filed 01/02/20 Page 5 of 31



 overview of the Defendants' and Others' Roles in the Scheme to
                             Defraud

     14.   KENNETH CIAPALA, the defendant, primarily furthered

the stock manipulation scheme by, among other things, using

BLACKLIGHT S.A., the defendant, and helping others, to obscure

their beneficial ownership and control of all or substantially

all of the shares of companies ("issuers") whose securities they

sought to manipulate.    CIAPALA caused BLACKLIGHT to establish

nominee entities that were registered in the names of various

third parties (the "Nominee Entities") .to hold the shares that

were, in truth and in fact, beneficially owned and controlled by

the scheme participants.     CIAPALA also caused BLACKLIGHT to open

bank accounts in the names of these Nominee Entities and to

trade shares owned by the Nominee Entities through various

brokerage accounts.     Through BLACKLIGHT, CIAPALA exercised

trading authority over the Nominee Entities' shares and CIAPALA

directed brokers to execute trades on behalf of these Nominee

Entities in furtherance of the stock manipulation scheme.

Certain of these trades were executed in Manhattan, New York.

CIAPALA, through BLACKLIGHT, received fees and a share of the

illicit profits generated by the scheme's manipulative trading.

     15.   KENNETH CIAPALA and BLACKLIGHT S.A., the defendants,

were aided in the stock manipulation scheme by CC-1, CC-2, CC-3,

and others.   CC-3 furthered the stock manipulation scheme by,


                                   5
      Case 1:19-cr-00874-GBD Document 4 Filed 01/02/20 Page 6 of 31



among other things, identifying a suitable publicly traded shell

company that could be used in the scheme; identifying, in

certain instances, a suitable privately held company to engage

in a "reverse merger" with the shell company; obtaining·

financing to purchase all or substantially all of the

outstanding shares of the shell company issuer; causing Nominee

Entities to obtain ownership of the issuer's shares; identifying

and paying "promoters" that issued exaggerated and, at times,

false press releases about the issuer in order to raise the

trading price and volume of the issuer's shares; and identifying

and paying various "trading specialists" who assisted in

artificially manipulating the trading volume and price of the

issuer's shares.

           Use of Nominee Entities to Secretly Amass Shares

     16.    In furtherance of the conspiracy and scheme to

defraud, KENNETH CIAPALA and BLACKLIGHT S.A., the defendants,

and others known and unknown, secretly amassed beneficial

ownership and control of all or substantially all of the stock

of the issuers whose stock they planned to manipulate.         In order

to obscure their ownership interests, CIAPALA, BLACKLIGHT and

others caused these shares to be held in the names of multiple

Nominee Entities.    Additionally, CIAPALA, BLACKLIGHT and others

caused the Nominee Entities' holdings to be structured in such a




                                   6
 -f,
.....          Case 1:19-cr-00874-GBD Document 4 Filed 01/02/20 Page 7 of 31



        way so as to ensure that no single Nominee Entity held more than

        five percent of the outstanding stock of any of the issuers.

                          The Reverse Merger Transactions

             17.   As a further part of the conspiracy and the scheme to

        defraud, KENNETH CIAPALA and BLACKLIGHT S.A., the defendants,

        and others, on multiple occasions, caused publicly traded shell

        companies with few,   if any, assets to reverse merge with

        privately held companies that typically were in industries

        likely to attract the investing public's interest, such as CBD

        products, blockchain, and gold mining.        In connection with the

        reverse mergers, CIAPALA, BLACKLIGHT, and others caused various

        filings to be made with the United States Securities and

        Exchange Commission (the "SEC") that contained material

        misrepresentations and omissions.       For example, when disclosing

        which shareholders held more than five percent of the relevant

        company's stock, these filings concealed that the co-

        conspirators beneficially owned more than five percent of the

        stock, which they controlled through nominee brokerage accounts.

          Manipulation of the Issuers' Stock Prices and Trading Volume

             18.   After KENNETH CIAPALA and BLACKLIGHT S.A., the

        defendants, and others participating in the scheme had obtained

        control of all or substantially all of the shares of an issuer

        and, in certain instances, after the completion of a reverse

        merger, the scheme participants manipulated the trading price


                                            7
       Case 1:19-cr-00874-GBD Document 4 Filed 01/02/20 Page 8 of 31



and volume for the stock of the issuer.       CIAPALA, BLACKLIGHT,

and others typically manipulated the price and volume by, among

other things, causing promotional materials to be distributed to

the investing public that contained exaggerated and, at times,

false claims about the issuer.      CIAPALA, BLACKLIGHT, and others

concealed from the investing public the fact that these

promotional materials were financed and created at the direction

of those who beneficially owned and controlled substantially all

of the shares of the relevant issuers.

     19.   KENNETH CIAPALA and BLACKLIGHT S.A., the defendants,

and others also engaged in manipulative trading activity in

order to artificially increase the trading volume and share

price of the issuers whose stock they sought to manipulate.

Certain of these trades were executed in Manhattan, New York, as

well as elsewhere in the United States.        For example:

           a.   CIAPALA, BLACKLIGHT, and others caused Nominee

Entities subject to their cqntrol to engage in "match" trades in

which they caused multiple Nominee Entities they controlled to

essentially trade with one another to create the appearance of

trading volume and demand for the stock at issue.         For instance,

the defendants frequently caused one Nominee Entity they

controlled to place a buy order for a certain quantity of shares

at a particular, often above-market, price, and another Nominee

Entity they controlled to place a matching sell order for a

                                    8
      Case 1:19-cr-00874-GBD Document 4 Filed 01/02/20 Page 9 of 31



similar quantity of shares at a similar price.        The match trades

had the effect of increasing trading price and volume of the

manipulated stock and of making it appear to the investing

public that such increases were driven by actual market interest

in the stock rather than coordinated and contrived trades

between Nominee Entities controlled by the defendants and their

co-conspirators.

          b.    In addition, CIAPALA, BLACKLIGHT, and others took

steps to ensure that a given stock they were manipulating closed

•in the green," meaning that the stock's closing price at the

end of the trading day exceeded the opening price at the

beginning of the trading day.     The scheme participants

manipulated the stock's share price in this fashion in order to

make it appear that the stock's share price was consistently

increasing over time due to actual market demand so that the

stock would be more attractive to the investing public.          In

order to accomplish the goal of having the stock close •in the

green," the scheme participants engaged in manipulative trading

at or near the close of the trading day.




                                   9
         Case 1:19-cr-00874-GBD Document 4 Filed 01/02/20 Page 10 of 31



              Manipulation of the Shares of Particular Issuers

        20.    As part of the scheme, KENNETH CIAPALA and BLACKLIGHT

S.A., the defendants, and others sought to manipulate the shares

of, among others, the issuers set forth below.

                                  Company-1

        21.    From at least in or about September 2014, up to and

including at least in or about April 2016, KENNETH CIAPALA and

BLACKLIGHT S.A., the defendants participated in a scheme with

CC-2 to manipulate the trading price and volume of the stock of

Company-1.       In connection with that scheme, CC-2 used multiple

Nominee Entities that had been established by CIAPALA, through

BLACKLIGHT, to hold shares of Company-1.          CC-2 directed CIAPALA

to execute trades on behalf of these Nominee Entities through

brokerage accounts that CIAPALA and BLACKLIGHT controlled,

including accounts serviced by brokers based in Manhattan, New

York.     CIAPALA knew that the Nominee Entities utilized by CC-2

to trade in Company-l's shares were, in truth and in fact, all

controlled by CC-2 despite the fact that these entities were

purportedly owned and controlled by separate individuals.

CIAPALA also knew that the trade orders that he was causing to

be executed in the multiple Nominee Entity accounts were all at

the direction of CC-2.

        22.    Subsequently, KENNETH CIAPALA, the defendant,

introduced CC-2 to CC-1 for the purpose of having CC-1 act as a

                                      10
         Case 1:19-cr-00874-GBD Document 4 Filed 01/02/20 Page 11 of 31



"trading specialist" in return for a fee.           In that role, CC-1

assisted CC-2 in directing trades in a manner that manipulated

the share price and trading volume of Company-l's stock.

CIAPALA and BLACKLIGHT thereafter continued to execute trades on

behalf of CC-2's Nominee Entities in furtherance of the scheme

as directed by CC-2.       The fees 'that were paid by CC-2 to CC-1 in

connection with the scheme were wired from CC-2's accounts held

at BLACKLIGHT.      These wire transfers were caused by CIAPALA or

other employees at BLACKLIGHT and were executed, in part,

through Manhattan, New York.        At the time he caused these wire

transfers to occur, CIAPALA knew that the purpose of these

payments to CC-1 was to compensate him for his role in

manipulating the share price and trading volume of Company-l's

stock.

                                  Company-2

     23.     From at least in or about 2013, up to and including at

least in or about 2017, KENNETH CIAPALA and BLACKLIGHT S.A., the

defendants, and others known and unknown, schemed to manipulate

the trading price and volume of the stock of Company-2.             In

furtherance of the scheme, CC-3, working with CC-1, among

others, caused funds to be transferred, including through wire

transfers that were executed, in part, through Manhattan, New

York, in order to obtain beneficial ownership and control of all

or substantially all of the outstanding shares of Company-2.

                                      11
      Case 1:19-cr-00874-GBD Document 4 Filed 01/02/20 Page 12 of 31



     24.    KENNETH CIAPALA and BLACKLIGHT S.A., the defendants,

and others known and unknown, thereafter caused the shares of

Company-2 that they controlled to be held in the names of

multiple Nominee Entities, including Nominee Entities that

CIAPALA controlled through BLACKLIGHT.       The shares were spread

among the various Nominee Entities in order to obscure the fact

that, in reality, CIAPALA and the other scheme participants

controlled the shares' disposition.

     25.    In or about March 2016, in furtherance of the scheme

to manipulate the trading price and volume of Company-2, KENNETH

CIAPALA and BLACKLIGHT S.A., the defendants, working with CC-1,

among others, caused Nominee Entities subject to their control

to engage in match trades with another entity controlled by an

associate of CC-1 ("Associate-1") that was, in truth and in

fact, purchasing Company-2's shares at the direction of CIAPALA

and CC-1.    In particular:

            a.   CIAPALA and BLACKLIGHT caused Nominee Entities

that they controlled to place sell orders of Company-2's shares

in certain specified quantities at a particular price and CC-1,

with CIAPALA's knowledge, instructed Associate-1 to have an

entity Associate-1 controlled place a matching buy order for a

similar quantity of shares at a similar price.

            b.   CIAPALA, BLACKLIGHT, and CC-1, in truth and in

fact, were secretly financing the purchases of shares by

                                   12
       Case 1:19-cr-00874-GBD Document 4 Filed 01/02/20 Page 13 of 31



Associate-1 such that, after the match trades were completed in

the open market, CIAPALA and BLACKLIGHT caused funds to be

transferred to an entity Associate-1 controlled to pay for

approximately 70 percent of the gross sales of the Company-2

shares.    Accordingly, CIAPALA, BLACKLIGHT, and CC-1 were not

only controlling the timing, quantity and price of the selling

and buying of the Company-2 shares, but also were paying

kickbacks to Associate-1 to repay him for participating in the

match trades at their direction.

            c.   Additionally, CC-1, with the knowledge of KENNETH

CIAPALA, the defendant, instructed Associate-1 to not sell the

shares of Company-2 that Associate-1 had acquired through the

aforementioned match trades into the market.         Associate-1

ultimately agreed to not sell the shares until CC-1 instructed

him otherwise.    This allowed CIAPALA and CC-1 to keep the shares

of Company-2 under CIAPALA and CC-l's control.

                                Company-5

     26.   Beginning in or about September 2018 and continuing

through at least in or about December 2019, KENNETH CIAPALA and

BLACKLIGHT S.A., the defendants, and others known and unknown,

schemed to manipulate the trading price and volume of the stock

of Company-4 and Company-5.      In furtherance of the scheme, CC-3

initia~ly identified Company-4 as a publicly traded shell

company that the group could obtain control· of and cause to

                                   13
        Case 1:19-cr-00874-GBD Document 4 Filed 01/02/20 Page 14 of 31



engage in a reverse merger with Company-3, a privately held

company.     CC-3 later indicated that the group would instead

utilize Company-s as the publicly traded shell company into

which Company-3 could be merged.

       27.   In order to obtain control of all of the free trading

shares of Company-S, CC-3, with the knowledge and agreement of

KENNETH CIAPALA, the defendant, instructed CC-1 to wire funds to

a bank account designated by CC-3 as partial payment for control

of Company-Sin preparation for the manipulation of Company-S's

stock's after it merged with Company-3.         In order to facilitate

the reverse merger, CC-3 caused attorneys to prepare various

necessary agreements, documents, and filings with respect to

Company-s, including documents filed with the OTC Markets Group,

Inc.   ("OTC Markets"), a company in the United States that

administers the OTC market.

       28.   For example, in or about October 2019, CC-3 caused

various documents relating to listing of shares of Company-s to

be filed with OTC Markets and made accessible to the investing

public on OTC Markets' website.        These publicly available

documents included Company-S's financial statements, as well as

multiple "Disclosure Statements Pursuant to the Pink Basic

Disclosure Guidelines," a form OTC Markets disclosure filing,

including for the period ending June 30, 2019.           KENNETH CIAPALA,




                                     14
      Case 1:19-cr-00874-GBD Document 4 Filed 01/02/20 Page 15 of 31



the defendant, was apprised of the fact that CC-3 had caused the

aforementioned filings to be made.

     29.   In connection with the scheme, KENNETH CIAPALA and

BLACKLIGHT S.A., the defendants, made available multiple Nominee

Entities to hold and trade shares of Company-5.        Additionally,

in order to manipulate the trading price and volume of the

relevant stock, CIAPALA and CC-3 identified and agreed to

provide payment to a stock promoter who, in connection with the

stock manipulation scheme, was engaged to issue exaggerated and

misleading press releases following the planned reverse merger.

CIAPALA and CC-3 also made plans to work with CC-1 as a "trading

specialist~ in order to engage in manipulative trading activity

to artificially increase the trading volume and share price of

the relevant shares, including through match trades between

Nominee Entities.

              Laundering the Profits from the Scheme,
                   Including Through BLACKLIGHT

     30.   After the scheme participants artificia~ly inflated

the share prices of the relevant issuers' stock, they profited

from the scheme by selling the shares they beneficially owned

and controlled into the market at these artificial prices.             By

selling these shares while the trading price was artificially

inflated through their manipulative trading activity, the scheme

participants reaped millions in illicit profits.


                                   15
         Case 1:19-cr-00874-GBD Document 4 Filed 01/02/20 Page 16 of 31



        31.   After these crime proceeds were generated, KENNETH

CIAPALA and BLACKLIGHT S.A., the defendants, assisted the other

scheme participants in obtaining their cut of these proceeds by

remitting these illicit funds to them in a manner designed to

conceal the source of these funds or the identity of the

recipients thereof, including through transfers that were

executed, in part, through accounts located in Manhattan, New

York.     With CIAPALA's knowledge and, at times, at CIAPALA's

direction, these transfers were executed in a manner intended to

conceal the true source of these funds and the recipients of the

funds by, for instance (1) using fabricated invoices to justify

wire transfers from accounts held in the names of the Nominee

Entities, controlled and operated by BLACKLIGHT, to other bank

accounts controlled by the scheme participants and (2)

transferring the proceeds immediately to third-party sellers of

assets, including high-end luxury goods and luxury automobiles,

on behalf of the scheme participants for the purchase of these

items, but without the transfers passing through any accounts

associated with the participants.

                           Statutory Allegations

        32.   From at least in or about 2013, up to and including in

or about December 2019, in the Southern District of New York,

and elsewhere, KENNETH CIAPALA and BLACKLIGHT S.A., the

defendants, and others known and unknown, willfully and

                                      16
      Case 1:19-cr-00874-GBD Document 4 Filed 01/02/20 Page 17 of 31



knowingly combined, conspired, confederated, and agreed together

and with each other to commit offenses against the United

States, to wit, securities fraud,       in violation of Title 15,

United States Code, Sections 78j (b) and 78ff, and Title 17, Code

of Federal Regulations, Section 240.lOb-5.

     33.   It was a part and an object of the conspiracy that

KENNETH CIAPALA and BLACKLIGHT S.A., the defendants, and others

known and unknown, willfully and knowingly, directly and

indirectly, by use of the means and instrumentalities of

interstate commerce, the mails, and the facilities of national

securities exchanges, would and did use and employ, in

connection the purchase and sale of securities, manipulative and

deceptive devices and contrivances in violation of Title 17,

Code of Federal Regulations, Section 240.lOb-5, by (a) employing

devices, schemes, and artifices to defraud;       (b) making and

causing to be made untrue statements of material fact and

omitting to state material facts necessary in order to make the

statements made, in light of the circumstances under which they

were made, not misleading; and (c) engaging in acts, practices,

and courses of business which operated and would operate as a

fraud and deceit upon persons, in violation of Title 15, United

States Code, Sections 78j (b) and 78ff; and Title 17, Code of

Federal Regulations, Section 240.lOb-5.




                                   17
      Case 1:19-cr-00874-GBD Document 4 Filed 01/02/20 Page 18 of 31



     34.     It was further a part and an object of the conspiracy

that KENNETH CIAPALA and BLACKLIGHT S.A., the defendants, and

others known and unknown, willfully and knowingly, having

devised and intending to devise a scheme and artifice to

defraud, and for obtaining money and property by means of false

and fraudulent pretenses, representations, and promises, would

and did transmit and cause to be transmitted by means of wire

and radio communication in interstate and foreign commerce,

writings, signs, signals, pictures, and sounds for the purpose

of executing such scheme and artifice, in violation of Title 18,

United States Code, Section 1343.

                              Overt Acts

     35.     In furtherance of the conspiracy and to effect the

illegal objects thereof, the following overt acts, among others,

were committed in the Southern District of New York and

elsewhere:

             a.   In or about August 2015, KENNETH CIAPALA and

BLACKLIGHT S.A., the defendants, caused a broker to execute

trade orders using a Nominee Entity to artificially manipulate

the trading price and volume of Company-l's stock, and certain

of these trade orders were executed in Manhattan, New York.

             b.   On or about July 7, 2015, CIAPALA and BLACKLIGHT

caused $400,000 of proceeds of the sale of Company-1 stock to be




                                   18
      Case 1:19-cr-00874-GBD Document 4 Filed 01/02/20 Page 19 of 31



wired from a nominee account controlled by CIAPALA to a third

party account, which wire passed through Manhattan, New York.

          c.    In or about November 2015, CIAPALA and BLACKLIGHT

caused a wire transfer to be sent from a third party account to

a Nominee Entity controlled by CIAPALA and BLACKLIGHT in

connection with the scheme to artificially manipulate the

trading price and volume of Company-2's stock, which wire was

executed, in part, through Manhattan, New York.

          d.    In or about March 2016, CIAPALA and BLACKLIGHT,

and others known and unknown caused a broker to execute trade

orders using a Nominee Entity to artificially manipulate the

trading price and volume of Company-2's stock, and certain of

these trade orders were executed in Manhattan, New York.

          e.   On or about April 16, 2019, CC-3, instructed CC-1

to wire funds to a bank account designated by CC-3 ("Bank

Account-1") in preparation for the manipulation of Company-3's

stock after its merger into Company-4 or Company-5.

          f.   On or about April 26, 2019, CC-1 caused $50,000

to be wired to Bank Account-1, which wire was executed, in part,

through Manhattan, New York.

          g.    On or about May 14, 2019, CC-3 instructed CC-1 to

wire additional funds to a different bank account designated by

CC-3 ("Bank Account-2") in order to prepare for the manipulation




                                   19
      Case 1:19-cr-00874-GBD Document 4 Filed 01/02/20 Page 20 of 31



of Company-3's stock after its merger into Company-4 or Company-

5•

          h.   On or about May 15, 2019, CC-1 caused $50,000 to

be wired to Bank Account-2, which wire was executed, in part,

through Manhattan, New York.

          i.   On or about June 11, 2019, CIAPALA spoke by

telephone with CC-1, who at the time was located in Manhattan,

New York, and informed CIAPALA of his presence there.         CIAPALA

~nd CC-1 discussed their plan to manipulate the trading price

and trading volume of the stock of Company-4, and subsequently,

Company-5 after the planner reverse merger with Company-3.

          j.   On or about June 12, 2019, CC-3 again spoke by

telephone with CC-1, who at the time was located in Manhattan,

New York, and informed CC-3 of his presence there.         CC-3 and    ee-
l discussed their plan to manipulate the trading price and

trading volume of Company-3's stock after its merger into

Company-4 or Company-5.

          k.   On or about June 14, 2019, CC-3 sent CC-1 an

email attaching a draft Disclosure Statement Pursuant to the

Pink Basic Disclosure Guidelines to OTC Markets for Company-5 in

connection with their plan to manipulate the trading price and

trading volume of Company-S's stock.

          1.   On or about June 17, 2019, CC-3 spoke by

telephone with CC-1 and confirmed that they would utilize

                                   20
      Case 1:19-cr-00874-GBD Document 4 Filed 01/02/20 Page 21 of 31



Company-5 as a publicly traded shell company for the stock

manipulation scheme.

           m.   In or about October 2019, in c~nnection with the

plan to manipulate the trading price and trading volume of

Company-S's stock, CC-3 caused various filings to be made with         '

OTC Markets with respect ·to Company-5 that were reviewed and

acted upon by employees of OTC Markets based in Manhattan, New

York and elsewhere.

            (Title 18, United States Code, Section 371.)

                              COUNT TWO
                 (Conspiracy to Commit Wire Fraud])

     The Grand Jury further charges:

     36.   The allegations contained in paragraphs 1 through 31,

and 35 above are hereby repeated, re-alleged, and incorporated

by reference as if fully set forth herein.

     37.   From at least in or about 2013, up to and including in

or about December 2019, in the Southern District of New York,

and elsewhere, KENNETH CIAPALA and BLACKLIGHT S.A., the

defendants, and others known and unknown, willfully and

knowingly combined, conspired, confederated, and agreed together

and with each other to commit wire fraud,      in violation of Title

18, United States Code, Section 1343.

     38.   It was a part and an object of the conspiracy that

KENNETH CIAPALA and BLACKLIGHT S.A., the defendants, and others


                                   21
1
    ..
    '\
         ;:,
                     Case 1:19-cr-00874-GBD Document 4 Filed 01/02/20 Page 22 of 31



           known and unknown, willfully and knowingly, having devised and

           intending to devise a scheme and artifice to defraud, and for

           obtaining money and property by means of false and fraudulent

           pretenses, representations, and promises, would and did transmit

           and cause to be transmitted by means of wire and radio

           communication in interstate and foreign commerce, writings,

           signs, signals, pictures, and sounds for the purpose of

           executing such scheme and artifice, in violation of Title 18,

           United States Code, Section 1343.

                          (Title 18, United States Code, Section 1349.)

                                           COUNT THREE
                                  (Securities Fraud - Company-1)

                   The Grand Jury further charges:

                    39.   The allegations contained in paragraphs 1 through 31,

           and 35 are hereby repeated, re-alleged, and incorporated by

               reference as if fully set forth herein.

                    40.   From at least in or about September 20+4, up to and

               including at least in or about April 2016, in the Southern

               District of New York and elsewhere, KENNETH CIAPALA and

               BLACKLIGHT S.A., the defendants, willfully and knowingly,

               directly and indirectly, by the use of means and

               instrumentalities of interstate commerce, and the mails and

               facilities of national securities exchanges, did use and employ,

               and cause to be used and.employed, in connection with the


                                                  22
      Case 1:19-cr-00874-GBD Document 4 Filed 01/02/20 Page 23 of 31



purchase and sale of securities, manipulative and deceptive

devices and contrivanqes in contravention of Title 17, Code of

Federal Regulations, Section 240.l0b-5, by (a) employing

devices, schemes, and artifices to defraud;      (b) making untrue

statements of material fact and omitting to state material facts

necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading; and

(c) engaging in acts, practices and courses of business which

operated and would operate as a fraud and deceit upon persons,

and aided and abetted the same, to wit, CIAPALA, BLACKLIGHT, and

others schemed to manipulate the trading price and tr~ding

volume of Company-l's stock.

     (Title 15, United States Code, Sections 78j (b) & 78ff;
    Title 17, Code of Federal Regulations, Section 240.l0b-5;
          and Title 18, United States Code, Section 2.)

                             COUNT FOUR
                   (Securities Fraud - Company-2)

     The Grand Jury further charges:

     41.   The allegations contained in paragraphs 1 through 31,

and 35 above are hereby repeated, re-alleged, and incorporated

by reference as if fully set forth herein.

     42.   From at least in or about 2013, up to and including at

least in or about 2017, in the Southern District of New York and

elsewhere, KENNETH CIAPALA and BLACKLIGHT S.A., the defendants,

and others known and unknown, willfully and knowingly, directly


                                   23
      Case 1:19-cr-00874-GBD Document 4 Filed 01/02/20 Page 24 of 31



and indirectly, by the use of means and instrumentalities of

interstate commerce, and the mails and facilities of national

securities exchanges, did use and employ, and cause to be used

and employed, in connection with the purchase and sale of

securities, manipulative and deceptive devices and contrivances

in contravention of Title 17, Code of Federal Regulations,

Section 240.lOb-5, by (a) employing devices, schemes, and

artifices to defraud;   (b) making untrue statements of material

fact and omitting to state material facts necessary in order to

make the statements made, in light of the circumstances under

which they were made, not misleading; and (c) engaging in acts,

practices and courses of business which operated and would

operate as a fraud and deceit upon persons, and aided and

abetted the same, to wit, CIAPALA, BLACKLIGHT, and others

schemed to manipulate the trading price and trading volume of

Company-2's stock.

     (Title 15, United States Code, Sections 78j (b) & 78ff;
    Title 17, Code of Federal Regulations, Section 240.lOb-5;
          and Title 18, United States Code, Section 2.)

                            COUNT FIVE
           (Securities Fraud - Company-4 and Company-5)

     The Grand Jury further charges:

     43.   The allegations contained in paragraphs 1 through 31,

and 35 above are hereby repeated, re-alleged, and incorporated

by reference as if fully set forth herein.


                                   24
      Case 1:19-cr-00874-GBD Document 4 Filed 01/02/20 Page 25 of 31



     44.   From at least in or about September 2018 up to and

including at least in or about December 2019, in the Southern

District of New York and elsewhere, KENNETH CIAPALA and

BLACKLIGHT S.A., the defendants, willfully and knowingly,

directly and indirectly, by the use of means and

instrumentalities of interstate commerce, and the mails and

facilities of national securities_ exchanges, attempted to use

and employ, did use and employ, and cause to be used and

employed, in connection with the purchase and sale of

securities, manipulative and deceptive devices and contrivances

in contravention of Title 17, Code of Federal Regulations,

Section 240.l0b-5, by (a) employing devices, schemes, and

artifices to defraud;   (b) making untrue statements of material

fact and omitting to state material facts necessary in order to

make the statements made, in light of the circumstances under

which they were made, not misleading; and (c) engaging in acts,

practices and courses of business which operated and would

operate as a fraud and deceit upon persons, and aided and

abetted the same, to wit, CIAPALA, BLACKLIGHT, and others

schemed to manipulate the trading price and trading volume of

the stock of Company-4 and, ultimately, Company-5.

     (Title 15, United States Code, Sections 78j (b) & 78ff;
    Title 17, Code of Federal Regulations, Section 240.l0b-5;
          and Title 18, United States Code, Section 2.)




                                   25
      Case 1:19-cr-00874-GBD Document 4 Filed 01/02/20 Page 26 of 31



                              COUNT SIX
                             (Wire Fraud)

     The Grand Jury further charges:

     45.   The allegations contained in paragraphs 1 through 31,

and 35 above are hereby repeated, re-alleged, and incorporated

by reference as if fully set forth herein.

     46.   From at least in or about 2013, up to and including at

least in or about July 2019, in the Southern District of New

York and elsewhere, KENNETH CIAPALA and BLACKLIGHT S.A., the

defendants, willfully and knowingly, having devised and

intending to devise a scheme and artifice to defraud, and for

obtaining money and property by means of false and fraudulent

pretenses, representations and promises, transmitted and caused

to be transmitted by means of wire and radio communication in

interstate and foreign commerce, writings, signs, signals,

pictures, and sounds for the purpose of executing such scheme

and artifice, to wit, CIAPALA and BLACKLIGHT engaged in a scheme

to manipulate the trading price and trading volume for the

common stock of various publicly traded companies, which scheme

involved the use of wires.

       (Title 18, United States Code, Section 1343 and 2.)

                          COUNT SEVEN
       (Conspiracy to Commit Concealment Money Laundering)

     The Grand Jury further charges:




                                   26
         Case 1:19-cr-00874-GBD Document 4 Filed 01/02/20 Page 27 of 31



      47.    The allegations contained in paragraphs 1 through 31,

and 35 above are hereby repeated, re-alleged, and incorporated

by reference as if fully set forth herein.

      48.    From at least in or about 2013, up to and including at

least in or about December 2019, in the Southern District of New

York and elsewhere, KENNETH CIAPALA and BLACKLIGHT S.A., the

defendants, and others known and unknown, knowingly combined,

conspired, confederated, and agreed together and with each other

to violate Title 18, United States Code, Section

1956 (a) (1) (B) (i) .

      49.    It was a part and an object of the conspiracy that

KENNETH CIAPALA and BLACKLIGHT S.A., the defendants, and others

known and unknown, knowing that the property involved in certain

financial transactions, to wit, wire transfers to bank accounts

controlled by the scheme participants and transfers to purchase

assets for scheme participants, represented the proceeds of some

form of unlawful activity, would and did conduct and attempt to

conduct such financial transactions, which in fact involved the

proceeds of specified unlawful activity as defined in 18 U.S.C.

§ 1956(c) (7), to wit, fraud in the sale of securities and wire

fraud, knowing that the transactions were designed in whole or

in part to conceal and disguise the nature, location, source,

ownership and control or the proceeds of specified unlawful




                                     27
        Case 1:19-cr-00874-GBD Document 4 Filed 01/02/20 Page 28 of 31



activity, in violation of Title 18, United States Code, Section

1956 (a) (1) (B) (i).

            (Title 18, United States Code, Section 1956(h) .)

                                 COUNT EIGHT
                        (Concealment Money Laundering)

      The Grand Jury further charges:

      50.    The allegations contained in paragraphs 1 through 31,

and 35 above are hereby repeated, re-alleged, and incorporated

by reference as if fully set forth herein.

      51.    From at least in or about 2013, up to and including at

least in or about December 2019, in the Southern District of New

York and elsewhere, KENNETH CIAPALA and BLACKLIGHT S.A., the

defendants, knowing that the property involved in certain

financial transactions, to wit, wire transfers to bank accounts

controlled by the scheme participants and transfers to purchase

assets for scheme participants, represented the proceeds of some

form of unlawful activity, would and did conduct and attempt to

conduct such financial transactions, which in fact involved the

proceeds of specified unlawful activity as defined in 18 U.S.C.

§ 1956(c) (7), to wit, proceeds f.rom offenses involving fraud in

the sale of securities and wire fraud, knowing that the

transactions were designed in whole or in part to conceal and

disguise the nature, location, source, ownership and control or




                                      28
            .
f'   1)-    y'\..
           ~'-.:-'   ...N          Case 1:19-cr-00874-GBD Document 4 Filed 01/02/20 Page 29 of 31
     :;



                            the proceeds of specified unlawful activity, in violation of

                            Title 18, United States Code, Section 1956(a) (1) (B) (i).

                                (Title 18, United States Code, Section 1956(a) (1) (B) {i) .)

                                                   FORFEITURE ALLEGATIONS

                                 52.   As a result of committing one or more of the offenses

                            alleged in Counts One through Six of this Indictment, KENNETH

                            CIAPALA and BLACKLIGHT S.A., the defendants, shall forfeit to

                            the United States, pursuant to Title 18, United States Code,

                            Section 98l(a) (1) (C), and Title 28, United States Code, Section

                            2461, any and all property, real and personal, that constitutes

                            or is derived from proceeds traceable to the commission of said

                            offenses, including but not limited to, a sum of money in United

                            States currency representing the amount of proceeds traceable to

                            the commission of said offenses.

                                 53.   As a result of co~mitting one or more of the offenses

                            alleged in Counts Seven and Eight of this Indictment, KENNETH

                            CIAPALA and BLACKLIGHT S.A., the defendants, shall forfeit to

                            the United States, pursuant to Title 18, United States Code,

                            Section 982(a) (1), any property, real and personal, involved in

                            said offenses, or any property traceable to such property,

                            including but not limited to a sum in United States currency

                            representing the amount of property involved in said offenses.




                                                                29
         Case 1:19-cr-00874-GBD Document 4 Filed 01/02/20 Page 30 of 31



                       Substitute Assets Provision

     54.     If any of the above-described forfeitable property, as

a result of any act or omission of KENNETH CIAPALA and

BLACKLIGHT S.A., the defendants:

             a.   cannot be located upon the exercise of due

diligence;

             b.   has been transferred or sold to, or deposited

with, a third person;

             c.   has been placed beyond the jurisdiction of the

Court;

             d.   has been s~bstantially diminished in value; or

             e.   has been commingled with other property which

cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p), and Title 28, United States

Code, Section 2461, to seek forfeiture of any other property of

the defendant up to the value of the above forfeitable property.

   (Title 18, United States Code, Sections 981, 982; Title 21,
              United States Code, Section 853; and
          Title 28, United States Code, Section 2461.)



 FO{jb:Y6                                  GEOFFREY S. BERMAN
                                           United States Attorney




                                      30
     Case 1:19-cr-00874-GBD Document 4 Filed 01/02/20 Page 31 of 31
,,


               Form No. USA-33s-274       (Ed. 9-25-58)


                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK


                      UNITED STATES OF AMERICA

                                 - v. -

                         KENNETH CIAPALA and
                           BLACKLIGHT S.A.

                              Defendants.


                          SEALED INDICTMENT

                             Sl 19 Cr.

              (15 U.S.C. §§ 78j (b) & 78ff; 17 C.F.R.
                             §§ 240.l0b-5;
                   18 u.s.c. §§ 371, 1343, 1349,
                  1956 (a) (1) (B) (i), 1956 (h) & 2.)



                                      GEOFFREY S. BERMAN
                                 United States Attorney.




                                                 FOREPERSON
